ORDER
PER CURIAM.
Claimant, Michael Helton, appeals from a decision by the Labor and Industrial Relations Commission awarding him permanent partial disability benefits but denying him temporary and permanent total disability benefits. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only setting forth the reasons for this order.
The decision of the Labor and Industrial Relations Commission is affirmed. Rule 84.16(b).1

. Employer's motion to strike claimant's brief and dismiss the appeal is denied.